Case: 3:18-cr-00186-TMR Doc #: 76-4 Filed: 04/30/21 Page: 1 of 1 PAGEID #: 753

Chris A. Johnson, sp

Highbanks insurance Professionals
318 S. Broadleigh Road
Columbus, OH 43209
614-315-8926

www.hip-consulting.com
chris. johnson@HIP-Consulting.com

Expert Opinion Report — Mr. Brian Higgins - Documents Relied Upon

- Nationstar Mortgage documents

- Assurant insurance policy Certificate

- Balloon Note Addendum To Adjustable Rate Note with Westcor Preliminary Judicial
Report

- Nationstar Notice of Assignment and Transaction History

- Claim log notes — Mr. Cooper/Nationstar

- Communication History Profile — Mr. Cooper/Nationstar

- Wright-Patt Credit Union Checking Account Statement

- Check copies

- Correspondence — Assurant letters to Chonda Higgins (August 15, 2014 and 9/4/2014)
and Brian Higgins (2/4/2015)

- Correspondence dated November 7, 2014 from law firm Wright & Schulte, LLC to
Michael Marshall, United Demolition

- Nationstar Transmittal record with enclosures (Nationstar-000094)

- Certification of Intent to Repair (Nationstar-000095)

- Contractor Acknowledgement of Payment Procedures (Nationstar-000096)

- Second Superseding Indictment

- Assurant/Shawn Joers estimate of repairs to water damage at the Meeker Residence

- Final Judgment And Decree Of Divorce — Brian Higgins v. Chonda Higgins
